PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CLARA ALEXANDER,
Plaintiff-Appellee,

v.

ROBIN BRITT,
                                                                    No. 95-2412
Defendant-Appellant,

and

DAVID T. FLAHERTY,
Defendant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Graham C. Mullen, District Judge.
(CA-74-183-3-MU)

Argued: March 7, 1996

Decided: July 16, 1996

Before NIEMEYER and MOTZ, Circuit Judges, and YOUNG,
Senior United States District Judge for the District of Maryland,
sitting by designation.

_________________________________________________________________

Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Niemeyer and Senior Judge Young joined.

_________________________________________________________________

COUNSEL

ARGUED: William Woodward Webb, BROUGHTON, WILKINS,
WEBB & SUGGS, P.A., Raleigh, North Carolina; Robert Joel Blum,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CARO-
LINA, Raleigh, North Carolina, for Appellant. Douglas Stuart Sea,
LEGAL SERVICES OF SOUTHERN PIEDMONT, Charlotte, North
Carolina, for Appellee. ON BRIEF: Barbara J. Degen, CATAWBA
VALLEY LEGAL SERVICES, INC., Morganton, North Carolina, for
Appellee.

_________________________________________________________________

OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

The district court refused to terminate a consent order, which the
parties entered into in 1992, which became fully effective in 1994,
and which provided that the court would retain jurisdiction over its
subject matter until 1998. We affirm.

I.

This case is a class action by applicants for Aid to Families with
Dependent Children (AFDC) and Medical Assistance (Medicaid)
against state officials responsible for the administration of these pro-
grams in North Carolina and their agents, the administrators of the
one hundred North Carolina county departments of social services.
Since the inception of this case in 1974, the applicants have alleged,
and the district court has repeatedly found, that the administrators
have failed to comply with federal regulations concerning the pro-
cessing of aid applications.

The administrators have been subject to numerous court orders and
settlement agreements, all designed to encourage them to comply with
federal law. The present conflict relates solely to a 1992 consent
order, the terms of which the parties negotiated for many months. The
stated purpose of the consent order was to bring all local social ser-
vice departments "into compliance with the requirement in federal
law to timely process AFDC and Medicaid applications without
improper discouragement, denial or withdrawal of those applica-
tions." Pursuant to that purpose, the administrators agreed, inter alia,
to meet the deadlines federal regulations mandate for processing

                     2
applications, see 42 C.F.R. § 435.911; 45 C.F.R. § 206.10, and to
monitor local departments' compliance. To calculate compliance, the
parties agreed to substitute "hard" numbers where federal regulations
were less quantifiable.1 The requirements of the consent order were
phased in beginning August, 1992 and took full effect on January 1,
1994. The consent order also included a "sunset provision," in which
the parties agreed that the district court would retain jurisdiction "for
a period of six years from entry of this order," i.e., from August 1,
1992 until August 1, 1998.

In August, 1994, the administrators filed a motion to modify the
consent order pursuant to Rule 60(b) of the Federal Rules of Civil
Procedure. The administrators asserted that "unforeseen factual condi-
tions resulting in unanticipated consequences have made implementa-
tion and compliance with the . . . consent order substantially more
onerous and unworkable . . . ." The administrators maintained that the
standard the Supreme Court employed in Rufo v. Inmates of Suffolk
County Jail, 502 U.S. 367 (1992), applied to their motion and entitled
them to a modification of the consent order. In the administrators'
view, the Rufo standard was the "proper standard for modification or
termination of consent decrees under Rule 60(b)." (emphasis added).
The applicants opposed the motion, maintaining that the administra-
tors could not meet the Rufo standard.

In March, 1995, without replying to the applicants' opposition or
obtaining a ruling on the modification motion, the administrators filed
a second Rule 60(b) motion, this time requesting that the district court
terminate the consent order. Seven months after asserting that compli-
ance with the consent order was impossible because its terms were
"onerous" and "unworkable," the administrators now claimed that
they had "complied in good faith" with the consent order. Rather than
the Rufo standard they had previously urged on the court, the adminis-
_________________________________________________________________
1 For example, if the regulations required completion of processing in
forty-five days except in "unusual circumstances," the consent order
would require local departments to process ninety percent of the applica-
tions within forty-five days but permits ten percent of the applications to
exceed the forty-five day requirement (i.e., the ten percent "hard" number
takes the place of the less quantifiable "unusual circumstances" excep-
tion).

                     3
trators asserted that the proper standard for evaluating their termina-
tion motion was set forth in Board of Education of Oklahoma City
Public Schools v. Dowell, 498 U.S. 237 (1991). Under the Dowell
standard, the administrators maintained that their good faith compli-
ance with the consent order warranted its termination. They further
informed the court that they had devised a plan to"ensure timely and
efficient service to AFDC and Medicaid applicants," and represented
that they would implement the plan if the court terminated the consent
order.

The district court denied the administrators' motion to terminate.
The court noted the parties' specific agreement in the 1992 consent
order that the court would retain jurisdiction over the parties and "the
subject matter of this action for a period of six years." Citing Rufo,
the court found that the administrators were not entitled to relief from
the order because they had failed to establish the existence of a "sig-
nificant change in factual conditions or in the law" or to demonstrate
that their proposed alternative plan was "suitably tailored" to any
changed circumstance.

On appeal, the administrators argue that the district court erred in
applying what they characterize as the "more stringent" Rufo stan-
dard, rather than the Dowell standard; they maintain that had the court
properly applied the Dowell standard, they would have been entitled
to termination of the consent order. These arguments exhibit both a
fundamental misunderstanding of Dowell and Rufo and an effort to
disregard the undisputed facts of the case at hand.

II.

The standards employed in Dowell and Rufo are but variations on
a single theme. Both are grounded in the established general equity
powers of the federal courts. Those powers, now formalized in Rule
60(b), which provided the basis for the motions made in Dowell,
Rufo, and the case at hand, permit courts to grant parties relief from
final judgments that have prospective effect. Rule 60(b) states, in per-
tinent part, that on "such terms as are just" a court may "relieve a
party" from a judgment or order "where it is no longer equitable" that
the judgment have "prospective application." Fed. R. Civ. P. 60(b)(5),
(6). Accordingly, when confronted with any motion invoking this

                    4
rule, a district court's task is to determine whether it remains equita-
ble for the judgment at issue to apply prospectively and, if not, to
relieve the parties of some or all of the burdens of that judgment on
"such terms as are just."

The administrators seek to place Dowell and Rufo in separate com-
partments, with Dowell setting forth the standard to be applied when
considering any and every motion to terminate a decree, and Rufo set-
ting forth a "more stringent" standard for any and every motion to
modify. However, a holding that motions to modify always require
satisfaction of a more stringent standard than motions to terminate
would be illogical. To adopt the administrators' argument would
mean that the Supreme Court has mandated that the standard a party
must meet to obtain the less serious remedy -- modification of a per-
manent injunction -- in every case is more rigorous than that needed
to obtain the more drastic remedy -- termination of such an injunction.2
In fact, examination of Dowell and Rufo makes clear that while the
Rufo standard differs from the Dowell standard, it is hardly "more
stringent." Analysis of these cases demonstrates that the Court articu-
lated different standards not, as the administrators suggest, in
response to the differences in the remedies requested (termination
versus modification) but in recognition of the differences in the char-
acter and purposes of the injunctions at issue in the two cases. The
administrators' myopic focus on the remedy requested ignores the
genesis of Dowell and Rufo and the flexibility that they teach.

Prior to Dowell and Rufo, federal courts generally looked to United
States v. Swift & Co., 286 U.S. 106 (1932), for the standard to apply
when reviewing motions to terminate or modify permanent injunc-
tions. Swift involved an antitrust consent decree, in which meatpack-
ing companies agreed to an injunction against certain monopolistic
practices. Ten years later, the companies sought a modification of the
decree, which the district court granted in part. The Supreme Court
reversed, explaining: "Nothing less than a clear showing of grievous
wrong evoked by new and unforeseen conditions should lead us to
_________________________________________________________________
2 Indisputably, modification is a less drastic remedy than termination of
a consent decree. See, e.g., Inmates of Suffolk County Jail v. Rufo, 12
F.3d 286, 294 (1st Cir. 1993) ("lesser remedy of decree modification");
Jordan v. School Dist., 548 F.2d 117, 122 (3d Cir. 1977).

                     5
change what was decreed after years of litigation with the consent of
all concerned." Id. at 119. Some courts, including this one, recognized
that Swift permitted a more flexible approach when a party sought
relief from decrees "directed to events to come" rather than at "fully
accrued" rights. See Nelson v. Collins, 659 F.2d 420, 424 (4th Cir.
1981) (en banc) (quoting Swift, 286 U.S. at 114). However, for the
most part, federal courts applied the Swift"grievous wrong" standard
rigidly, leading them almost invariably to deny motions to terminate
or modify permanent injunctions.

In its 1991 Dowell decision, the Supreme Court held that the Swift
"grievous wrong" standard was not "the proper standard to apply to
injunctions entered in school desegregation cases." Dowell, 498 U.S.
at 248.3 The Court reasoned that because school desegregation
decrees were intended as "temporary measure[s] to remedy past dis-
crimination" and were "not intended to operate in perpetuity," a more
flexible approach was warranted. Id. at 247. The Court distinguished
Swift as a case involving a "continuing danger" that the party asking
for the modification would revert to its prior illegal conduct. Id. (cit-
ing United States v. United Shoe Mach. Corp., 391 U.S. 244, 248
(1968)). Because the court-imposed decree in Dowell was aimed pri-
marily at remedying past unconstitutional conduct, and no evidence
indicated that the local authority would revert to its former illegal
behavior, the Court held that to obtain relief the local authority need
not demonstrate the existence of a "grievous wrong" caused by "new
and unforeseen conditions." Dowell, 498 U.S. at 247. In the context
of deciding whether to "modify or dissolve a desegregation decree,"
the Supreme Court directed that Rule 60(b) relief should be granted
if the local authority could establish that (1) it had "complied in good
faith with the desegregation decree" (2) its compliance had lasted for
"a reasonable period of time" and (3) "the vestiges of past discrimina-
tion had been eliminated to the extent practicable." Id. at 249-50.
_________________________________________________________________

3 Dowell was foreshadowed by similar holdings of this and other
courts. See, e.g., Riddick v. School Bd., 784 F.2d 521, 538-39 (4th Cir.),
cert. denied, 479 U.S. 938 (1986); Vaughns v. Board of Educ., 758 F.2d
983, 988 (4th Cir. 1985); Spangler v. Pasadena City Bd. of Educ., 611
F.2d 1239, 1241 (9th Cir. 1979).

                    6
The very next term, the Supreme Court, noting that it was sounding
"the same theme" as in Dowell, again rejected the Swift "grievous
wrong" test in favor of a more "flexible" approach. Rufo, 502 U.S. at
380. Rufo involved a consent decree between prisoners and local
prison authorities. The authorities moved to modify the decree
because they believed a change in the factual circumstances had made
compliance much more difficult. The lower courts refused to modify
the decree; the Supreme Court reversed. The Court noted initially that
the "ability of a district court to modify a decree in response to
changed circumstances" was particularly important in "institutional
reform litigation." Id. The Court emphasized, however, that "a party
may obtain relief from a court order when `it is no longer equitable
that the judgment should have prospective application,' not when it
is no longer convenient to live with the terms of a consent decree."
Id. at 383 (quoting Fed. R. Civ. 60 (b)(5)). Thus, even though a more
flexible approach than Swift was warranted, in order to obtain the
modification a party must demonstrate that (1) a"significant change"
in the law or facts "warrants revision of the decree" and (2) the pro-
posed modification is suitably tailored to the changed circumstances.
Id.

Although in Dowell and Rufo the Court set forth different stan-
dards, its approach was the same. In both cases, the Court eschewed
Swift's rigid "grievous wrong" standard in favor of a more flexible
approach appropriate to the situation. In both, the Court analyzed a
number of factors to determine whether the movants were entitled to
Rule 60(b) relief. In both, the Court focused not on the remedy
requested but on the changed equities of the situation and the nature
of the injunctions involved.

Dowell involved a somewhat unusual situation: the district court
had imposed an injunction not to ensure current compliance with fed-
eral law but primarily to remedy the effects of past wrong-doing
(state-sponsored segregation). It was in this context that the Court
held that Rule 60(b) relief would be justified if a party could establish
that it had complied with the injunction for a reasonable period of
time, so the effects of past wrong-doing were eliminated to the extent
practicable, and therefore the injunction had accomplished its pur-
pose. Rufo, on the other hand, involved not a judicially imposed
injunction but a consent decree concerning the parties' agreement to

                     7
cease current wrong-doing (prison over-crowding). In seeking Rule
60(b) relief, the prison officials in Rufo did not claim that they had
complied with the consent decree or that it had accomplished its pur-
pose. Rather, they maintained, and the Court held, that a significant
change in circumstances would justify equitable relief. Thus, in
Dowell and Rufo the Court fashioned standards triggered not by the
precise remedy requested, but by the equitable showing made by the
parties.

Nothing in Dowell or Rufo indicates that the Supreme Court
intended the Rufo standard to apply to all modification motions and
the Dowell standard to all termination motions. But see United States
v. City of Miami, 2 F.3d 1497, 1503-05, 1508-09 (11th Cir. 1993)
(directing district court to apply Rufo standard to modification motion
and Dowell standard to termination motion); Heath v. DeCourcy, 992
F.2d 630, 633-35 (6th Cir. 1993) (same). Indeed, Dowell itself makes
clear that a party can invoke the standard it sets forth to terminate or
modify a decree. See Dowell, 498 U.S. at 248 (rejecting lower court's
position that compliance alone "cannot become the basis for
modifying or dissolving an injunction") (emphasis added); see also id.
at 249 ("in deciding whether to modify or dissolve a desegregation
decree, . . . compliance with previous court orders is obviously rele-
vant") (emphasis added). Similarly, if a party can demonstrate a sig-
nificant, unforeseen change in the facts or law, it may invoke Rufo to
move for modification and even, if the unforeseen change in circum-
stances is particularly dramatic, termination. See, e.g., Sweeton v.
Brown, 27 F.3d 1162, 1166 (6th Cir. 1994) (en banc), cert. denied,
115 S. Ct. 1118 (1995); Evans v. City of Chicago , 10 F.3d 474, 483
(7th Cir. 1993) (en banc) (Ripple, J., concurring), cert. denied, 114 S.
Ct. 1831 (1994).

Thus, it is clear that Dowell and Rufo are entirely consistent; they
do, indeed, sound the "same theme." Rufo , 502 U.S. at 380.

III.

What is unclear is whether the Dowell standard can be invoked
when a party seeks to terminate or modify a consent decree, like that
at issue here, which contains a specific sunset provision and was

                    8
designed to remedy ongoing wrong-doing and to ensure present and
future compliance with federal law.

A critical factor in the 1992 consent order, duly emphasized by the
district court, is the administrators' agreement to abide by the terms
of the order for six years. Unlike the injunction in Dowell, the order
in this case was not court-imposed but resulted from extended negoti-
ations between the parties. Of course, such an order is "enforceable
as a judicial decree" and is therefore subject to Rule 60(b) like other
judgments and decrees. Rufo, 502 U.S. at 378. However, "a consent
decree embodies an agreement of the parties and thus in some
respects is contractual in nature." Id.; see also United States v. ITT
Cont. Baking Co., 420 U.S. 223, 236-37 (1975). By consenting to the
terms of a decree, parties forego litigation and compromise their
respective positions. For example, in this case, if the administrators
had refused to enter into the consent decree, they might have avoided
a judgment in which the district court required them to comply with
the terms of the decree for six years; however, by agreeing to the con-
sent decree with the six-year provision, the administrators avoided the
possibility of receiving a court-imposed injunction that could have
been more onerous in this or other respects.

Thus, defendants have somewhat different obligations under con-
sent decrees than they do under court-imposed injunctions. In the lat-
ter, defendants can only be required to address ongoing illegal activity
or the past effects of illegal activity -- i.e., violations of substantive
federal law. But, in a consent decree, defendants may agree, within
limits, to do more than a judicially imposed injunction could have
required. See Plyler v. Evatt, 924 F.2d 1321, 1327 (4th Cir. 1991).
The consent decree must, of course, still relate to an alleged violation
of federal law, see Rufo, 502 U.S. at 389, but if it does, the parties
should be held to their bargain. See id. at 391-92 (A "court should not
`turn aside to inquire whether some of [the provisions of the decree]
upon separate as distinguished from joint action could have been
opposed with success if the defendants had offered opposition.'")
(quoting Swift, 286 U.S. at 116-17). It would seem that the six-year
term makes it impossible for the administrators to have complied with
the 1992 consent order, or for the order to have fulfilled its purpose,
in less than six years.

                     9
Furthermore, like the consent decree in Rufo, see 502 U.S. at 373,
the consent order at issue here was designed to remedy ongoing
wrongdoing and to ensure present and future compliance with federal
law. In contrast, as noted previously, the injunction in Dowell was
fashioned primarily to remedy the effects of past illegal conduct. See
Dowell, 498 U.S. at 240 (busing ordered to remedy past segregation).
When a decree's purpose is to ensure ongoing and future compliance
with federal law, it is obviously much more difficult to establish that
the decree has fulfilled that purpose (especially after the decree has
been in effect a relatively short time) than when its principal purpose
is to remedy the effects of past illegal activity.

Other circuits have recognized that the Dowell standard does not
appear suitable for decrees aimed at ensuring ongoing compliance
with the law. Thus, the Dowell standard has been applied primarily
in cases, like Dowell itself, involving decrees that may generally
enjoin ongoing illegal activity, but are directed principally at remedy-
ing the effects of past illegal activity. See, e.g., Youngblood v. Dalzell,
925 F.2d 954, 955-56 (6th Cir. 1991). No court has employed Dowell
to terminate or modify a decree aimed exclusively, or even princi-
pally, at ongoing illegal activity. In those instances it is to Rufo, rather
than Dowell, that our sister circuits have turned not only to determine
whether such decrees should be modified but also whether they
should be terminated. See, e.g., United States v. Eastman Kodak Co.,
63 F.3d 95, 102 (2d Cir. 1995) (relying on Rufo and United Shoe);
Sweeton v. Brown, 27 F.3d 1162, 1163-64 (6th Cir. 1994) (en banc),
cert. denied, 115 S. Ct. 1118 (1995); Protectoseal Co. v. Barancik, 23
F.3d 1184, 1187 (7th Cir. 1994); Evans v. City of Chicago, 10 F.3d
474, 476 (7th Cir. 1993) (en banc).

Accordingly, the Dowell standard may well be inapplicable to con-
sent decrees, like the 1992 consent order, in which the parties agree
to cease ongoing illegal activity under specified terms and conditions.
We note that the First Circuit has voiced similar uncertainty as to the
applicability of Dowell in this context. See Inmates of Suffolk County
Jail v. Rufo, 12 F.3d 286, 292-93 (1st Cir. 1993) (after remand from
the Supreme Court). The uncertainty would appear to be exacerbated
here where the consent decree specifically provides for court supervi-
sion for a defined, and relatively short, period of time. We need not
definitively resolve the question in this case because in any event,

                     10
even if the Dowell standard applied to the 1992 consent order, the
administrators did not and could not satisfy that standard.

IV.

As discussed above, to meet the Dowell standard, the administra-
tors must demonstrate: (1) that for a reasonable period of time (2)
they have complied in good faith with the consent decree (3) to the
point that the "vestiges" of past unlawful behavior have been elimi-
nated "to the extent practicable," and thus the purpose of the decree
has been satisfied. See Dowell, 498 U.S. at 249-50.

The administrators studiously ignore the first of these factors. The
reason seems clear: the record unequivocally demonstrates that the
administrators have not complied with the consent decree for a rea-
sonable period of time. The 1992 consent decree was issued less than
four years ago and has only been fully effective since January, 1994.
Thus, in March, 1995, when the administrators moved to terminate
the order, it had been in full effect for little more than a year. No court
has held that compliance for such a short period constitutes compli-
ance for a "reasonable period" of time.

Only compliance for substantially longer periods has been regarded
as significant evidence of good faith compliance. See Dowell, 498
U.S. at 249 (the "passage of time [twelve years] enables the District
Court to observe the good faith of the school board in complying with
the decree"); see also Patterson v. Newspaper & Mail Deliverers'
Union, 13 F.3d 33, 34-35 (2d Cir. 1993) (motion to terminate, denied
eleven years after a decree's entry, was properly granted after eigh-
teen years), cert. denied, 115 S. Ct. 58 (1994); City of Miami, 2 F.3d
at 1508 (after consent decree had been in effect for fifteen years, dis-
trict court should examine whether termination warranted); Consumer
Advisory Bd. v. Glover, 989 F.2d 65, 68 (1st Cir. 1993) (after fifteen
years, district court held to have "considerable discretion" to conclude
the decree should be dissolved). Cf. Youngblood , 925 F.2d at 955
(although seventeen years had passed, district court should reconsider
its decision to terminate the decree).

Moreover, even if the parties' agreement to the six-year sunset pro-
vision does not mandate that the consent order remain effective for

                     11
that entire period, see Collins v. Thompson, 8 F.3d 657, 659 (9th Cir.
1993), cert. denied, 114 S. Ct. 2133 (1994); In re Pearson, 990 F.2d
653, 658 (1st Cir. 1993); Glover, 989 F.2d at 67,4 it does obviously
merit significant weight in a court's consideration of whether the
order has been in effect for a "reasonable period." This is because the
parties themselves typically will be the most knowledgeable as to the
reasonable length of time necessary to determine whether the decree
has had its desired effect. Furthermore, ignoring the parties' agree-
ment in a consent order as to the appropriate time period would
reduce (if not destroy) the incentive for parties to enter into consent
decrees in the first place. See Patterson, 13 F.3d at 38 (although flexi-
ble standard applies to modification and termination motions, "it is
also important to provide all concerned with an incentive to enter into
constructive settlements so that protracted litigation can be avoided
and useful remedies developed by agreement, rather than by judicial
command"); see also Rufo, 502 U.S. at 389-90 (noting importance of
finality as an incentive for parties to negotiate settlements).

Medicaid and AFDC applicants have been forced to litigate for
more than twenty years in an effort to make the administrators com-
ply with federal law. The administrators themselves concede that they
have had significant difficulty in adhering to federal regulations. They
acknowledge that "[c]ertainly [judicial] supervision may have been
justified throughout part of the 1970's, the 1980's and even into the
1990's." Brief of Appellants at 3. Thus, in this case, a party that has
_________________________________________________________________
4 All three of the cases the applicants rely on for the opposite position
were decided prior to Dowell and Rufo , in which the Supreme Court
reminded federal courts to be wary of interfering in state institutional
matters and adopted more flexible standards for reviewing decrees.
Moreover, in two of them, United States v. Overton, 834 F.2d 1171, 1174
(5th Cir. 1987), and South v. Rowe, 759 F.2d 610, 613 (7th Cir. 1985),
the courts held only that a sunset provision could effectively restrict fed-
eral jurisdiction, not that such a provision required a court to retain juris-
diction. The third case, Halderman v. Pennhurst State School &
Hospital, 901 F.2d 311, 317-20 (3d Cir.), cert. denied, 498 U.S. 850
(1990), did not involve a motion to terminate, but a motion to enforce,
which the defendants tried to avoid by claiming lack of jurisdiction. The
issue of whether the court may enforce agreements as written, after the
fact, differs from the issue of whether the court must enforce time provi-
sions in the face of a motion to terminate.

                     12
had difficulty complying with federal law for an extended period con-
sented in writing to abide for six years with the terms of a decree
aimed at ensuring ongoing compliance. Under such circumstances, it
is not possible for such a party to establish at the conclusion of less
than two years that it has complied with the decree for a "reasonable
period of time" sufficient to establish that the decree has served its
purpose.

This brings us to a second factor the Supreme Court emphasized
in Dowell -- a party's good faith compliance with the decree.
Although we express no opinion as to whether the administrators have
acted in good faith, the evidence is uncontroverted that the adminis-
trators have never been able to comply with the consent order. Indeed,
the administrators' own statistics document their failure to achieve
compliance. The central purpose and requirement of the consent order
was for "all applications [to] be processed timely in compliance with
federal law." To that end, the consent order requires each county
department to meet both an "average processing time" and a "percent
processed timely" threshold each month. As the administrators' statis-
tics reveal, since the inception of the order there has never been a
month in which all one hundred county departments complied with
the thresholds agreed to in the order. On average, since the time the
order became fully effective in January, 1994, one-fifth of the local
departments have failed to comply with these thresholds. In the two
most recent months for which the administrators submitted data, Janu-
ary, 1995 and February, 1995, thirty-six counties and twenty counties,
respectively, failed to comply with the thresholds.

The administrators respond that the statistics must be analyzed in
context, arguing that "most of the departments out of compliance
were in small, less populated counties," and so it is unfair to focus on
them. Brief of Appellants at 4-5. Whatever the merits of this claim,
the fact that the administrators need to make it at all reveals, in the
administrators' own words, that they have been continually "out of
compliance" with the consent order.

The administrators seem to believe that the Dowell standard per-
mits good intentions to substitute for compliance. Thus, before us
they claim, not that they have "complied with the consent order," but
that they have "complied in good faith with the basic purpose of the

                     13
litigation as embodied in the 1992 Consent Order." Brief of Appel-
lants at 17. The administrators misread Dowell to hold that when a
party complies with a consent order "to the extent practicable," the
party is entitled to Rule 60(b) relief. Dowell requires more. A party
seeking to terminate a decree must demonstrate "compliance with it."
Dowell, 498 U.S. at 248-51. See also Heath , 992 F.2d at 634 ("full
compliance" must be ensured by the district court prior to terminating
an injunction).5 Good faith is not a substitute for compliance; rather,
compliance demonstrates good faith. See Dowell , 498 U.S. at 249 (the
district court can "observe the good faith of the school board in com-
plying with the decree."). Without proof of a reasonable period of
compliance, regardless of a party's subjective good faith or good
intentions, equitable considerations weigh strongly against terminat-
ing a consent order.

The last factor in the Dowell standard is whether the administrators
have removed the vestiges of past wrong-doing to the extent that the
purpose of the consent order has been fulfilled. For the same reasons
that it is unclear whether the Dowell standard applies at all to the
1992 consent order, the administrators cannot make this showing. The
primary purpose of the order in this case was not to redress past
wrong-doing but to ensure current and future compliance with federal
regulations for the period between 1992-1998. Due to the inherent
difficulty in proving that the purpose of a decree ensuring ongoing
compliance for six years has been fulfilled prior to the end of the six
year period, especially when the administrators cannot establish that
they have ever fully complied with the consent order, the administra-
tors cannot satisfy this element either.

V.

In view of the fact that the administrators can establish none of the
Dowell factors, the Dowell standard, even if applicable here, is of no
use to them. Because the administrators could not meet the Dowell
standard, the district court correctly analyzed their termination motion
under the Rufo standard. Indeed, under the circumstances of this case,
_________________________________________________________________
5 It is worth noting that the 1992 consent order does not require one
hundred percent compliance with the target times in the federal regula-
tions. See supra note 1.

                    14
the application of Rufo provides the flexible approach to Rule 60(b)
that the Supreme Court has urged. Particularly, in view of the litiga-
tion history of this case, there was no error in applying Rufo.

It will be remembered that only seven months prior to moving to
terminate the decree, the administrators had filed a motion to modify,
which remained pending when the court resolved the termination
motion. In the modification motion, the administrators acknowledged
that Rufo set forth the standard for modification or termination of
consent decrees." Moreover, attached to the termination motion was
a new plan, devised by the administrators, for processing aid applica-
tions. Although the administrators did not expressly urge the court to
modify the consent order by substituting in its place the voluntary
plan, they certainly did assert that the voluntary plan would effec-
tively substitute for the consent order.

The administrators thus have been less than clear both as to
whether they were invoking Dowell or Rufo and whether they were
pursuing elimination of all court-approved plans or substitution of a
new plan. In view of this and the total lack of any support in the
record that the Dowell standard (even if applicable) had been met, the
district court's examination of the administrators' motion under the
Rufo standard can hardly be considered error. Rather, this appears to
be precisely the sort of flexibility appropriate to an equitable analysis
of a Rule 60(b) motion.

Applying Rufo, the district court found that the administrators had
failed to establish a significant change in the law or facts that war-
ranted relief from the 1992 consent order. The administrators have not
challenged the court's finding under Rufo and, therefore, that issue is
not before us. Nevertheless, we reiterate the district court's observa-
tion that should Congress pass legislation relating to the programs at
issue in this case, the administrators are free, of course, to re-file
motions for relief under Rule 60(b). Likewise, should the administra-
tors be able to establish a significant change in the factual circum-
stances, relief under Rule 60(b) could be reassessed.

                     15
VI.

For all of these reasons, the district court's order denying the
motion to terminate is

AFFIRMED.

                     16